Citation Nr: 1713347	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  09-46 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from October 1980 to March 1981 and from August 1981 to April 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Togus, Maine. 

In March 2013, the Veteran testified before the undersigned at a Board hearing.  A transcript is associated with the file.

In June 2013 and March 2016, the case was remanded for additional development.  As will be discussed below, the Board finds that there was not substantial compliance with the directives set forth in the March 2016 remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In accordance with the Board's previous remand instructions, the Veteran was provided with a VA examination in September 2016 by a board certified physiatrist.  An opinion was sought as to what, if any, part of the Veteran's current disability was attributable to service connected cold injury residuals, as opposed to non-service-connected causes.  The examiner opined, "within a reasonable degree of medical certainty, that the cause of the Veteran's progressive distal lower extremity/feet pain, which limits his vocational options, is as least as likely as not-NOT the result of his service-connected cold injury of 1983."  

The Veteran would prevail if it was at least as likely as not that his disability was related service connected causes.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The examiner's opinion requires clarification.  VA regulations provide that where a VA examination "report does not contain sufficient detail; it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2016).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Ask the examiner who provided the September 2016 opinion to review the record and provide clarification.  If the examiner is not available, the clarification may be provided by another specialist in physiatry (or a neurologist and/or an orthopedist, if a physiatrist is not available).  

The examiner should review the claims folder and provide reasons for the opinion given.  The examiner should reference:

?  The September 2012 VA vocational rehabilitation   
    counseling narrative which noted vocational   
    impairments and a serious employment handicap;
   ?  2004 and 2007 resumes of the Veteran;
?  A June 2002 VA history and physical examination    
    of the Veteran;
?  An August 2003 Chapter 31 evaluation of the   
    Veteran;
?  The July 2007 VA vocational rehabilitation 
    narrative noting physical limitations due to service-
    connected disabilities; difficulty with basic 
    academic skills; past pursuit of occupations; and the 
    counselor's opinion on impairment of    
    employability; and
   ?  The past VA examination reports.

The examiner is asked to assess the impact on the Veteran's activities of daily living and the occupational impairment of the Veteran's disabilities, both individually and cumulatively.  The examiner is also asked to determine the Veteran's symptomatology that is due to the service-connected disabilities, and that is due to nonservice-connected disabilities.  

If the examiner is unable to provide the requested opinion without resorting to mere speculation, the examiner must provide reasons why it is not possible to provide the necessary opinion and state whether the inability is due to missing evidence or the limits of medical knowledge.

The examiner should clarify whether it is at least as likely as not that the cause of the Veteran's progressive distal lower extremity/foot pain, which limits his vocational options, is at least as likely as not the result of his service-connected cold injuries.

If further examination is recommended, this should be arranged.

2.  If the decision remains in any way adverse to the Veteran, issue a supplemental statement of the case (SSOC).  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet.  App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

